Exhibit 10.1



 


 
EMPLOYMENT AGREEMENT
 
for


 
Majid Abai
 
Chief Executive Officer (CEO)

 
MobileBits Holdings Corporation
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 2nd
day of December, 2011 by and between MobileBits Holdings Corporation, a Nevada
corporation (the "Employer" or the “Company”) and Majid Abai (the "Employee").
 
WITNESSETH:
 


1.  
Employment. The Employer hereby employs the Employee, and the Employee hereby
accepts such employment, upon the terms and subject to the conditions set forth
in this Agreement.



2.  
Duties. The Employee is engaged as the Chief Executive Officer of the Employer
and the Employer’s wholly-owned subsidiaries, MobileBits Corporation and Pringo,
Inc. In addition, the Employee shall have such other duties that are consistent
with this position and as may from time to time be reasonably assigned to
him/her by the Board of Directors of the Employer.



 
3.  
Term. Subject to the provisions of termination as hereinafter provided, the term
of employment under this Agreement shall commence on the latter of December 6th,
2011 or the next day after the completion of the merger between Pringo, Inc. and
MobileBits Holdings Corporation (the "Commencement Date") and shall continue
through December 31, 2014. As of December 31, 2014 and on each anniversary of
that date (the “Renewal Date’), this Agreement shall automatically be extended
for an additional one year term, unless either party gives the other written
notice of non-renewal at least 60 days prior to any such Renewal Date.



 
4.  
Compensation; Reimbursement, Etc.

a.  
Base Salary.

i.  
Employee’s starting annual salary will be $210,000.

ii.  
Employee’s annual salary will increase to $260,000 30 days after the closing of
an offering or offerings to investors of equity securities of the Employer with
a combined aggregate value of at least $3,000,000 since June 24, 2011 at a per
share price of no less than 0.51 USD.

iii.  
Employee’s annual salary will increase to $310,000 30 days after the closing of
an offering or offerings to investors of equity securities of the Employer with
a combined aggregate value of at least $6,000,000 since June 24, 2011 at a per
share price of no less than 0.51 USD.

iv.  
Employee’s annual salary will increase to $400,000 30 days after the closing of
an offering or offerings to investors of equity securities of the Employer with
a combined aggregate value of at least $10,000,000 since June 24, 2011 at a per
share price of no less than 0.51 USD.

v.  
Employee’s annual salary is increased by a minimum of 5% annually.



 
2

--------------------------------------------------------------------------------

 


b.  
Bonuses.

i.  
During the employment term, the Employee shall be eligible to participate in the
Employer’s bonus and other incentive compensation plans and programs (if any)
for the Employer’s executives at a level commensurate with this position.  Such
bonuses shall be determined by the Compensation Committee as formed by the Board
of Directors of the Employer.

ii.  
Additionally, upon on approval of the Board of Directors of the Employer by
unanimous written consent or at a duly called board meeting (“Board Approval”),
Employee shall receive:

1.  
 a cash bonus of $25,000 for each quarter that the Employer maintains a Market
Capitalization (as defined below) of over $50 million for more than 60 days
within the quarter and/or the quarterly revenue quotas (as established by the
Board of Directors of the Employer) are exceeded by 25% or more. This amount
will increase to $50,000 per quarter should the Employer’s Market Capitalization
increase to $100 million and/or the quarterly revenue quotas are exceeded by 50%
or more; and to $75,000 per quarter should the Market Capitalization reach $250
million and/or the quarterly revenue quotas are exceeded by 75% or more; and to
$100,000 per quarter should the Market Capitalization reach $500 million and/or
the quarterly revenue quotas are exceeded by 100% or more. Market Capitalization
shall mean the aggregate worldwide market value of Employer’s common stock,
calculated by multiplying the closing stock price as listed on the OTCBB or
other stock exchange (such as NASDAQ or NYSE) times the number of issued and
outstanding shares.

iii.  
On the Commencement Date, Employer shall issue to Employee an option to purchase
3,000,000 shares of the Employer’s common stock at an exercise price equal to
100% of the fair market value of the employer’s common stock on such date.  Such
options shall vest upon the earlier to occur of the closing of an M&A
Transaction (as defined below) or an initial public offering of the Employer’s
common stock on a major US or international stock exchange, in each case that
values the Employer at $100,000,000 or more (the “Transaction Value”).  If the
Transaction Value is $100,000,000 or more, but less than $250,000,000, the
option shall vest as to 1,000,000 shares and shall immediately lapse as to the
remaining 2,000,000 shares; if the Transaction Value is $250,000,000 or more,
but less than $500,000,000, the option shall vest as to 2,000,000 shares and
shall immediately lapse as to the remaining 1,000,000 shares; if the Transaction
Value is $500,000,000 or more, the option shall vest as to all 3,000,000 shares.

 
 
3

--------------------------------------------------------------------------------

 
 
1.  
 “M&A Transaction” shall mean:

 
a.  
the obtaining by any party of more than fifty percent (50%) of the voting shares
of the Employer pursuant to a "tender offer" for such shares as provided under
Rule 14d-2 promulgated under the Securities Exchange Act of 1934, as amended, or
any subsequent comparable federal rule or regulation governing tender offers; or

b.  
the Employer's sale of substantially all of its assets to a purchaser which is
not a subsidiary; or

c.  
the Employer's merger or consolidation in which the Employer is not the
surviving corporation or if, immediately following such merger or consolidation,
less than fifty percent (50%) of the surviving corporation's outstanding voting
stock is held by persons who are stockholders of the Employer immediately prior
to such merger or consolidation.



iv.  
The options mentioned in Section 4(b)(iii) of this Agreement shall have a term
of 7 years. The Employer may grant said stock options either under the
Employer's currently existing stock option plans ("Plans"), or in such other
manner as may be determined by the Employer; provided, however, that the terms
pursuant to which the stock option is granted, if granted outside of the Plans,
shall be substantially similar to the terms of grant contained in the Plans, and
further provided, that in any case, the shares of common stock underlying the
options shall be registered on Form S-8 (or an equivalent registration
statement).

v.  
The Employer will reserve the right to recover any and all bonuses paid to the
Employee for a certain period should the Board of Directors of the Employer
determine that the financial statements of the Employer have proven to be
inaccurate for that period.



c.  
Automobile Benefit.  Employee shall receive automobile benefits starting 30 days
after the closing of an offering or offerings to investors of equity securities
of the Employer with a combined aggregate value of at least $10,000,000 since
June 24, 2011. At that time, employee will receive up to $1,000 automobile
benefit per month.



 
d.  
Stock Options.

i.  
Signing Bonus Options. Employee will receive options to purchase 2,000,000
common shares of the Employer as signing bonus on the Commencement Date. Such
options will vest based on the following schedule: 240,000 will vest immediately
upon the Commencement Date, and the rest will vest at the rate of 160,000
options per month for 11 months.

 
 
4

--------------------------------------------------------------------------------

 
 
ii.  
Employment Options: On the Commencement Date Employee will receive options to
purchase 6,750,000 common shares of the Employer as employment options. Such
options will vest at the rate of 187,500 options per month for 36 months.



 
iii.  
The options mentioned in Sections 4(d)(i) and 4(d)(ii) of this Agreement shall
have a term of 7 years and the exercise price of the options shall be equal to
the fair market value of the shares on the Commencement Date. The options shall
become fully vested upon the occurrence of any of the following: (i) a
termination of Employee's employment by the Employer without good cause (as
defined below); or (ii) the occurrence a Change in Control (as defined below)
(the "Accelerated Vesting"). The Employer may grant said stock options either
under the Employer's currently existing stock option plans ("Plans"), or in such
other manner as may be determined by the Employer; provided, however, that the
terms pursuant to which the stock option is granted, if granted outside of the
Plans, shall be substantially similar to the terms of grant contained in the
Plans, and further provided, that in any case, the shares of common stock
underlying the options shall be registered on Form S-8 (or an equivalent
registration statement). During the employment term, the Employee shall also be
eligible to receive additional stock options as determined by the Compensation
Committee as formed by the Board of Directors of the Employer in accordance with
the Employer's practices applicable to executives of the Employer.



e.  
Reimbursements. The Employer shall reimburse the Employee for all reasonable
expenses incurred by the Employee in the performance of his/her duties under
this Agreement; provided, however, that any such expense in excess of $5,000.00
must be approved in advance by Employer and the Employee must furnish to the
Employer an itemized account, satisfactory to the Employer, in substantiation of
such expenditures. In addition, Employer shall pay, or reimburse Employee for
all membership fees and related costs in connection with Employee's membership
in professional and civic organizations which are approved in advance by the
Employer.



f.  
Other Fringe Benefits. The Employee shall be entitled to such fringe benefits
including, but not limited to, 401K programs and medical and insurance benefits
as may be provided from time to time by the Employer to other executive
employees of the Employer.

 
 
5

--------------------------------------------------------------------------------

 
 
g.  
Agreement Renegotiation. In the event of an M&A Transaction (as defined in
Section 4.(b).(iii).(5) of this Agreement) or initial public offering (“IPO”)
on  a major US or International stock exchange with the Employer having a Market
Capitalization of over $250 million, the Employee shall be entitled to
renegotiate terms of this Agreement.



 
5.  
Extent of Services; Vacations and Days Off.

a.  
During the term of his/her employment under this Agreement, the Employee shall
devote such time, energy and attention during regular business hours to the
benefit and business of the Employer as may be reasonably necessary in
performing his/her duties pursuant to this Agreement. The Employee commits to
perform his/her duties pursuant to this Agreement on full time basis and not to
engage in any other endeavors without the express permission of the Board of
Directors of the Employer.



b.  
The Employee shall be entitled to at least 4 weeks of vacation per year with pay
and to such personal and sick leave with pay in accordance with the policy of
the Employer as may be established from time to time by the Employer and applied
to other executives of the Employer.



 
6.  
Facilities. The Employer shall provide the Employee with a fully furnished
office, and the facilities of the Employer shall be generally available to the
Employee in the performance of his/her duties pursuant to this Agreement, it
being understood and contemplated by the parties that all equipment, supplies
and office personnel required in the performance of the Employee's duties under
this Agreement shall be supplied by the Employer.



7.  
Indemnification. The Employer shall indemnify the Employee to the fullest extent
that would be permitted by law as in effect at the time of the subject act or
omission, or by the Charter or Bylaws of the Employer as in effect at such time,
or by the terms of any indemnification agreement between the Employer and the
Employee, whichever affords greatest protection to the Employee, and the
Employee shall be entitled to the protection of any insurance policies the
Employer may elect to maintain generally for the benefit of its employees (and
to the extent the Employer maintains such an insurance policy or policies, in
accordance with its or their terms to the maximum extent of the coverage
available for any company employee), against any and all loss, claim, damage,
liability, deficien­cies, actions, suits, proceedings, claims, costs and legal
expenses or expense whatsoever (including, but not limited to, reasonable legal
fees and other expenses and reasonable disbursements incurred in connection with
investigating, preparing to defend or defending any action, suit or proceeding,
including any inquiry or investigation, commenced or threatened, or any claim
whatsoever, or in appearing or preparing for appearance as witness in any
proceeding, including any pretrial proceeding such as a deposition)  at the time
such costs, charges and expenses are incurred or sustained, in connection with
any action, claim, suit or proceeding to which the Employee may be made a party
by reason of his/her being or having been an employee of the Employer, or
serving as an employee of an Affiliate of the Employer, other than any action,
suit or proceeding brought against the Employee by or on account of his/her
breach of the provisions of any employment agreement with a third party that has
not been disclosed by the Employee to the Employer.  Notwithstanding the
foregoing, Employee shall not be entitled to indemnification pursuant to this
paragraph 7 to the extent that any such liability is found in a final judgment
by a court of competent jurisdiction to have resulted primarily and directly
from the Employee’s fraud, gross negligence or willful misconduct.  Any payments
to be made to Employee pursuant to this Section 7 shall first be made under
insurance policies that the Employer may maintain generally for the benefit of
its employees, if any.  An “Affiliate” shall mean any entity controlling,
controlled by or under common control with Employer.

 
 
6

--------------------------------------------------------------------------------

 
 
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement. Shall any portion of this Section 7 be
held to be invalid, unreasonable, and arbitrary or against public policy, then
such portion of the paragraph shall be modified to provide Employee with the
fullest protection that would be permitted by law.


8.  
Illness or Incapacity, Termination on Death, Etc.

a.  
Death. If the Employee dies during the term of his/her employment, the Employer
shall pay to the estate of the Employee such compensation, including any bonus
compensation earned but not yet paid, as would otherwise have been payable to
the Employee up to the end of the month in which his/her death occurs plus Five
(5) months’ additional basic salary compensation. The Employer shall have no
additional financial obligation under this Agreement to the Employee or his/her
estate. After receiving the payments provided in this subparagraph (a), the
Employee and his/her estate shall have no further rights under this Agreement.



b.  
Disability, Illness and Incapacity.

i.  
During any period of disability, illness or incapacity during the term of this
Agreement which renders the Employee at least temporarily unable to perform the
services required under this Agreement for a period which shall not equal or
exceed (1) a period of 120 consecutive days or (2) shorter periods aggregating
180 days during any twelve-month period, the Employee shall receive the
compensation payable under Sections 4(a) and 4(f) of this Agreement plus any
bonus compensation earned but not yet paid, less any benefits received by
him/her under any disability insurance carried by or provided by the Employer.
All rights of the Employee under this Agreement (other than rights already
accrued) shall terminate as provided below upon the Employee's permanent
disability (as defined below), although the Employee shall continue to receive
any disability benefits to which he/she may be entitled under any disability
income insurance which may be carried by or provided by the Employer from time
to time.

 
 
7

--------------------------------------------------------------------------------

 
 
ii.  
The term "permanent disability" as used in this Agreement shall mean the
inability of the Employee, as determined by the Board of Directors of the
Employer, by reason of physical or mental disability to perform the duties
required of him/her under this Agreement for (1) a period of 120 consecutive
days or (2) shorter periods aggregating 180 days during any twelve-month period.
Successive periods of disability, illness or incapacity will be considered
separate periods unless the later period of disability, illness or incapacity is
due to the same or related cause and commences less than six months from the
ending of the previous period of disability. Upon such determination, the Board
of Directors may terminate the Employee's employment under this Agreement upon
ten (10) days' prior written notice.  Upon said termination, all unvested stock
awards (including, but not limited to, any stock options and restricted stock)
will vest in full on the date of termination. If any determination of the Board
of Directors with respect to permanent disability is disputed by the Employee,
the parties hereto agree to abide by the decision of a panel of three
physicians. The Employee and Employer shall each appoint one member, and the
third member of the panel shall be appointed by the other two members. The
Employee agrees to make himself/herself available for and submit to examinations
by such physicians as may be directed by the Employer. Failure to submit to any
such examination shall constitute a breach of a material part of this Agreement.



9.  
Other Terminations.

a.  
Voluntary Termination By Employee.

i.  
The Employee may terminate his/her employment hereunder upon giving at least 60
days' prior written notice.



ii.  
If the Employee gives notice pursuant to Section 9(a)(i) above, the Employer
shall have the right to relieve the Employee, in whole or in part, of his/her
duties under this Agreement (without reduction in compensation through the
termination date).



b.  
Termination By Employee for Good Reason.

i.  
The Employee may terminate his/her employment hereunder for good reason and upon
written notice. As used herein, "good reason" shall include the following:

1.  
Should the Company materially breach its duties as specified in this Agreement;
or

2.  
The Company relieves Employee of his/her position as the Chief Executive Officer
of the Company for reasons other than in response to the situations listed in
Sections 9(c)(ii)(1), 9(c)(ii)(2) and 9(c)(ii)(3); or

 
 
8

--------------------------------------------------------------------------------

 
 
3.  
The Company relieves Employee of his/her position as the member of the Board of
Directors of the Company for reasons other than in response to Employee’s
actions specified in Sections 9(c)(ii)(1), 9(c)(ii)(2) and 9(c)(ii)(3).



ii.  
If the Employee shall terminate this Agreement with good reason,  effective on a
date earlier than the termination date provided for in Section 3 (with the
effective date of termination as so identified by the Employer’s Board of
Directors upon receipt of written notice from Employee of his/her termination
with good reason  being referred to herein as the "Accelerated Termination
Date"), the Employee, until the date which is nine  (9) month(s) after the
Accelerated Termination Date, shall continue to receive the Basic Salary and
other compensation and employee benefits (including without limitation the bonus
that would otherwise have been payable during such compensation continuation
period under the bonus plan in effect immediately before the Accelerated
Termination Date) that the Employer has heretofore in Section 4 agreed to pay
and to provide for the Employee, in each case in the amount and kind and at the
time provided for in Section 4, the Employer shall provide and pay for senior
officer executive level outplacement assistance for one (1) year after such
termination; provided that, notwithstanding such termination of employment, the
Employee's covenants set forth in Section 11 and Section 12 are intended to and
shall remain in full force and effect.



iii.  
The parties agree that, because there can be no exact measure of the damage that
would occur to the Employee as a result of terminating his/her employment for
good reason, the payments and benefits paid and provided pursuant to this
Section 9(b) shall be deemed to constitute liquidated damages and not a penalty
for the termination of the Employee's employment with good reason, and the
Employer agrees that the Employee shall not be required to mitigate his/her
damages.



 
c.  
Termination by Employer.

i.  
Except as otherwise provided in this Agreement, the Employer may terminate the
employment of the Employee hereunder only for good cause and upon written
notice; provided, however, that no breach or default by the Employee shall be
deemed to occur hereunder unless the Employee shall have failed to cure the
breach or default within 45 days after he/she received written notice thereof
indicating that it is a notice of termination pursuant to this Section of this
Agreement.

 
 
9

--------------------------------------------------------------------------------

 

 
ii.  
As used herein, "good cause" shall mean:

1.  
The Employee’s breach of this Agreement or Employee’s fiduciary duties to the
Employer; or Employee acting in a manner that is a detriment to the Employer
and/or its business.

2.  
the Employee's conviction of either a felony involving moral turpitude or any
crime in connection with his/her employment by the Employer which causes the
Employer a substantial detriment, but specifically shall not include traffic
offenses;

3.  
any condition which either resulted from the Employee's substantial dependence,
as determined by the Board of Directors of the Employer, on alcohol, or any
narcotic drug or other controlled or illegal substance. If any determination of
substantial dependence is disputed by the Employee, the parties hereto agree to
abide by the decision of a panel of three physicians appointed in the manner and
subject to the same penalties for noncompliance as specified in Section 8(b)(ii)
of this Agreement.

4.  
Termination of the employment of the Employee for reasons other than those
expressly specified in this Agreement as good cause shall be deemed to be a
termination of employment "without good cause."



d.  
Continuation of Compensation Following Termination Without Good Cause.

i.  
If the Employer shall terminate the employment of the Employee without good
cause, effective on a date earlier than the termination date provided for in
Section 3 (with the effective date of termination as so identified by the
Employer being referred to herein as the "Accelerated Termination Date"), the
Employee, until the date which is nine  (9) month(s) after the Accelerated
Termination Date, shall continue to receive the Basic Salary and other
compensation and employee benefits (including without limitation the bonus that
would otherwise have been payable during such compensation continuation period
under the bonus plan in effect immediately before the Accelerated Termination
Date) that the Employer has heretofore in Section 4 agreed to pay and to provide
for the Employee, in each case in the amount and kind and at the time provided
for in Section 4, the Employer shall provide and pay for senior officer
executive level outplacement assistance for one (1) year after such termination;
provided that, notwithstanding such termination of employment, the Employee's
covenants set forth in Section 11 and Section 12 are intended to and shall
remain in full force and effect.



ii.  
The parties agree that, because there can be no exact measure of the damage that
would occur to the Employee as a result of a termination by the Employer of the
Employee's employment without good cause, the payments and benefits paid and
provided pursuant to this Section 9(d) shall be deemed to constitute liquidated
damages and not a penalty for the Employer's termination of the Employee's
employment without good cause, and the Employer agrees that the Employee shall
not be required to mitigate his/her damages.

 
 
10

--------------------------------------------------------------------------------

 
 
e.  
Rights Upon Change in Control.

i.  
If a Change in Control of the Employer, as defined in Section 9(e)(ii) shall
occur and shall the Employee:

1.  
voluntarily terminate his/her employment within one year following such Change
in Control and such termination shall be as a result of the Employee's good
faith determination that as a result of the Change in Control and a change in
circumstances thereafter significantly affecting his/her position, he/she can no
longer adequately exercise the authorities, powers, functions or duties attached
to his/her position as a senior officer of the Employer; or

2.  
have his/her employment terminated by the Employer for reasons other than those
specified in Section 9(c)(ii) within one (1) year following such Change in
Control; then in any of the above two cases, the Employee shall have, instead of
the further rights described in Section 4(a), the right to immediately terminate
this Agreement and a nonforfeitable right to receive, payable in a lump sum, the
sum of the monthly amounts of his/her Basic Salary for a period equal to the
lesser of 12 month(s) or the number of full months remaining in the period from
the date of such termination through the termination date provided for in
Section 3 of this Agreement plus an amount equal to 3 time(s) the aggregate of
all bonuses earned by the Employee with respect to the 12 month period ended on
the fiscal quarter end which next precedes such date of termination and the
Employer shall provide the Employee with Accelerated Vesting; provided that,
notwithstanding such termination of employment, the Employee's covenants set
forth in Section 11 and Section 12 are intended to and shall remain in full
force and effect.



ii.  
For purposes of this Agreement, a "Change in Control" shall mean:

1.  
the obtaining by any party of more than fifty percent (50%) of the voting shares
of the Employer pursuant to a "tender offer" for such shares as provided under
Rule 14d-2 promulgated under the Securities Exchange Act of 1934, as amended, or
any subsequent comparable federal rule or regulation governing tender offers; or

2.  
individuals who were members of the Employer's Board of Directors immediately
prior to any particular meeting of the Employer's shareholders which involves a
contest for the election of directors fail to constitute a majority of the
members of the Employer's Board of Directors following such election; or

 
 
11

--------------------------------------------------------------------------------

 
 
3.  
the Employer's executing an agreement concerning the sale of substantially all
of its assets to a purchaser which is not a subsidiary; or

4.  
the Employer's adoption of a plan of dissolution or liquidation; or

5.  
the Employer's executing an agreement concerning a merger or consolidation
involving the Employer in which the Employer is not the surviving corporation or
if, immediately following such merger or consolidation, less than fifty percent
(50%) of the surviving corporation's outstanding voting stock is held by persons
who are stockholders of the Employer immediately prior to such merger or
consolidation; or

6.  
any event which the Board of Directors determines should constitute a Change in
Control.



iii.  
The provisions of Section 9(d) and this Section 9(e) are mutually exclusive,
provided, however, that if within one year following commencement of a 9(d)
payout there shall be a Change in Control as defined in Section 9(e)(ii), then
the Employee shall be entitled to the amount payable to the Employee under
Section 9(e)(i) reduced by the amount that the Employee has received under
Section 9(d) up to the date of the change in control. The triggering of the lump
sum payment requirement of this Section 9(e) shall cause the provisions of
Section 9(d) to become inoperative. The triggering of the continuation of
payment provisions of Section 9(d) shall cause the provisions of Section 9(e) to
become inoperative except to the extent provided in this Section 9(e)(iii).



f.  
Compensation Payable Upon Termination by Employer for Good Cause or Voluntarily
by Employee Absent Change in Control. If the employment of the Employee is
terminated for good cause under Section 9(c)(ii) of this Agreement, or if the
Employee voluntarily terminates his/her employment by written notice to the
Employer under Section 9(a) of this Agreement without reliance on Section 9(e),
the Employer shall pay to the Employee any compensation earned but not paid to
the Employee prior to the effective date of such termination. Under such
circumstances, such payment shall be in full and complete discharge of any and
all liabilities or obligations of the Employer to the Employee hereunder, and
the Employee shall be entitled to no further benefits under this Agreement.



g.  
Release. Payment of any compensation to the Employee under this Section 9
following termination of employment shall be conditioned upon the prior receipt
by the Employer of a release executed by the Employee in substantially the form
attached to this Agreement as Exhibit A.

 
 
12

--------------------------------------------------------------------------------

 
 
10.  
Disclosure.

a.  
Employee has ownership interests in the entities listed on Exhibit B.  Employee
shall update this list as necessary to keep it current.



b.  
The Employee agrees that during the term of his/her employment by the Employer,
he/she will disclose and disclose only to the Employer, in writing, all ideas,
methods, plans, developments or improvements known by him/her which relate
directly or indirectly to the business of the Employer, whether acquired by the
Employee before or during his/her employment by the Employer. Nothing in this
Section 10(b) shall be construed as requiring any such communication where the
idea, plan, method or development is lawfully protected from disclosure as a
trade secret of a third party or by any other lawful prohibition against such
communication.



11.  
Confidentiality and Ownership Rights.

a.  
Nondisclosure of Information. The Employee acknowledges that in the course of
his/her employment by the Employer he/she will receive certain information and
trade secrets, which may include, but are not limited to, programs, lists of
acquisition or disposition prospects and knowledge of acquisition strategy,
financial information and reports, lists of customers or potential customers and
other proprietary information, confidential information and knowledge concerning
the business of the Employer (hereinafter collectively referred to as
“Information”) which the Employer desires to protect. The Employee understands
that the Information is confidential and agrees not to reveal the Information to
anyone outside the Employer, unless compelled to do so by any federal or state
regulatory agency or by a court order. If Employee becomes aware that disclosure
of any Information is being sought by such an agency or through a court order,
Employee will immediately notify the Employer. The Employee further agrees that
he/she will at no time use the Information in competing with the Employer. Upon
termination of Employee's employment with the Employer, regardless of the reason
for such termination, the Employee shall surrender to the Employer all papers,
documents, writings and other property produced by him/her or coming into
his/her possession by or through his/her employment or relating to the
Information, and the Employee agrees that all such materials are and will at all
times remain the property of the Employer and to the extent the Employee has any
rights therein, he/she hereby irrevocably assigns such rights to the Employer.

 
 
13

--------------------------------------------------------------------------------

 
 
b.  
Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.

i.  
All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee or which are disclosed or made known to Employee, individually or in
conjunction with others, during Employee's employment by the Employer and which
relate directly or indirectly to the Employer's business, products or services
(including but not limited to all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer's organization or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names and marks), are and
shall be the sole and exclusive property of the Employer. Moreover, all
drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Employer.

ii.  
In particular, Employee hereby specifically sells, assigns and transfers to the
Employer all of his/her worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions described
in Section 11(b)(i) above, and any United States or foreign applications for
patents, inventor's certificates or other industrial rights that may be filed
thereon, including divisions, continuations, continuations-in-part, reissues
and/or extensions thereof, and applications for registration of such names and
marks. Both during the period of Employee's employment by the Employer and
thereafter, Employee shall assist the Employer and its nominees at all times in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions both in the United States and all foreign countries, including but
not limited to the execution of all lawful oaths and all assignment documents
requested by the Employer or its nominee in connection with the preparation,
prosecution, issuance or enforcement of any applications for United States or
foreign letters patent, including divisions, continuations,
continuations-in-part, reissues, and/or extensions thereof, and any application
for the registration of such names and marks.  Notwithstanding the foregoing,
Employee owns the intellectual property “Employee IP” listed on Exhibit C, and
said Employee IP will remain the property of Employee, and nothing in this
Agreement shall change the ownership of any Employee IP.



c.  
The provisions of this Section 11 shall specifically survive the expiration or
earlier termination of this Agreement.

 
 
14

--------------------------------------------------------------------------------

 
 
12.  
Noncompetition, Nonsolicitation and Noninterference. The Employee acknowledges
that for the purposes of this Section 12 and Sections 7, 10 and 11 the term
"Employer" includes not only MobileBits Holdings Corporation, but also
MobileBits Corporation, Pringo, Inc., Employer’s Affiliates and any other
separately organized divisions that may be established during the period of
employment. The Employee hereby acknowledges that, during and solely as a result
of his/her employment by the Employer, he/she may have received and shall
continue to receive: (1) special training and education with respect to the
Employer’s business and other related matters, and (2) access to Information and
business and professional contacts. In consideration of the special and unique
opportunities afforded to the Employee by the Employer as a result of the
Employee's employment, as outlined in the previous sentence, the Employee hereby
agrees as follows:



a.  
During the term of the Employee's employment, whether pursuant to this
Agreement, any automatic or other renewal hereof or otherwise, the Employee
shall not, directly or indirectly, engage in activities, in individual capacity
as a proprietor, employer or otherwise, or in conjunction with others as a
partner, officer, director, stockholder, employee, advisor, independent
contractor, investor, joint venturer, consultant, agent, representative,
salesman or otherwise, for any person, firm, partnership, corporation or other
entity which has material operations which compete with any business in which
the Employer is then engaged or, to the then existing knowledge of the Employee,
proposes to engage.  The restrictions of this Section 12 shall not be violated
by:



i.  
the ownership of no more than 2% of the outstanding securities of any company
whose stock is traded on a national securities exchange or is quoted in the
Automated Quotation System of the National Association of Securities Dealers
(NASDAQ);



ii.  
other outside business investments that do not in any manner conflict with the
services to be rendered by the Employee for the Employer and that do not
diminish or detract from the Employee's ability to render his/her required
attention to the business of the Employer; or

 
iii.  
the Employee's employment by (or association with) any entity so long as the
Employee is not employed directly by divisions which have material operations
which compete with any business in which the Employer is then engaged or, to the
then existing knowledge of the Employee, propose to engage, and no more than
five percent (5%) of the revenue or expected revenue of such entity under the
Employee's supervision is generated or is expected to be generated from said
business.

 
 
15

--------------------------------------------------------------------------------

 

 
 
b.  
During his/her employment with the Employer, the Employee agrees he/she will not
indirectly or directly, either in individual capacity as a proprietor, employer
or otherwise, or in conjunction with others as a partner, officer, director,
stockholder, employee, advisor, independent contractor, investor, joint
venturer, consultant, agent, representative, salesman or otherwise (i) compete
with the Employer by soliciting, inducing or influencing any of the Employer’s
clients or other entities or individuals which had a business relationship with
the Employer as of the date of the Employee's termination of employment to
discontinue or reduce the extent of such relationship with the Employer, or (ii)
interfere with, disrupt or attempt to disrupt any past or present relationships,
contractual or otherwise, between the Employer and the Employer’s clients,
employees or agents.

 
c.  
It is understood by and between the parties hereto that the foregoing
restrictive covenants set forth in Sections 12(a) through (b) are essential
elements of this Agreement, and that, but for the agreement of the Employee to
comply with such covenants, the Employer would not have agreed to enter into
this Agreement. Such covenants by the Employee shall be construed as agreements
independent of any other provision in this Agreement. The existence of any claim
or cause of action of the Employee against the Employer, whether predicated on
this Agreement, or otherwise, shall not constitute a defense to the enforcement
by the Employer of such covenants.

 
d.  
Notwithstanding the terms set forth in Section 12(d), it is agreed by the
Employer and Employee that if any court of competent jurisdiction determines
that any portion of the covenants set forth in this Section 12 are held to be
invalid, unreasonable, arbitrary or against public policy, then such portion of
such covenants shall be enforceable as provided in this Section 12 with respect
to the maximum duration, scope and territory as the court determines to be
reasonable. The Employer and the Employee agree that the foregoing covenants are
appropriate and reasonable when considered in light of the nature and extent of
the business conducted by the Employer.

 
e.  
The provisions of this Section 12 shall specifically survive the expiration or
earlier termination of this Agreement.

 
13.  
Conflict of Interest. In keeping with Employee's fiduciary duties to the
Employer, Employee agrees that while employed by the Employer he/she shall not,
acting alone or in conjunction with others, directly or indirectly, become
involved in a conflict of interest or, upon discovery thereof, allow such a
conflict to continue. Moreover, Employee agrees that he/she shall immediately
disclose to the Employer any facts which might involve any reasonable
possibility of a conflict of interest. It is agreed that any direct or indirect
interest, connection with, or benefit from any outside activities, where such
interest might in any way adversely affect the Employer, involves a possible
conflict of interest.  Employee has listed potential cases in Exhibit D of this
Agreement and Employer has accepted the listed cases as non-conflict cases.
Circumstances in which a conflict of interest on the part of Employee might
arise, and which must be reported immediately by Employee to the Employer,
include, but are not limited to, the following:

 
 
16

--------------------------------------------------------------------------------

 
 
a.  
ownership of a material interest in any supplier, contractor, subcontractor,
customer, or other entity with which the Employer does business;

 
b.  
acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent, or the like for a supplier, contractor,
subcontractor, customer, or other entity with which the Employer does business;

 
c.  
accepting, directly or indirectly, payment, service, or loans from a supplier,
contractor, subcontractor, customer, or other entity with which the Employer
does business, including, but not limited to, gifts, trips, entertainment, or
other favors of more than a nominal value;

 
d.  
misuse of the Employer's information or facilities to which Employee has access
in a manner which will be detrimental to the Employer's interest, such as
utilization for Employee's own benefit of know-how, inventions, or information
developed through the Employer's business activities;

 
e.  
disclosure or other misuse of Information of any kind obtained through
Employee's connection with the Employer;

 
f.  
appropriation by Employee or the diversion to others, directly or indirectly, of
any business opportunity in which it is known or could reasonably be anticipated
that the Employer would be interested; and

 
g.  
the ownership, directly or indirectly, of a material interest in an enterprise
in competition with the Employer, or acting as an owner, director, principal,
officer, partner, consultant, employee, agent, servant, or otherwise of any
enterprise which is in competition with the Employer.

 
14.  
Specific Performance. The Employee agrees that damages at law will be an
insufficient remedy to the Employer if the Employee violates the terms of
Sections 10, 11 or 12 of this Agreement and that the Employer would suffer
irreparable damage as a result of such violation. Accordingly, it is agreed that
the Employer shall be entitled, upon application to a court of competent
jurisdiction, to obtain injunctive relief to enforce the provisions of such
Sections, which injunctive relief shall be in addition to any other rights or
remedies available to the Employer.  The provisions of this Section 14 shall
specifically survive the expiration or earlier termination of this Agreement.

 
 
17

--------------------------------------------------------------------------------

 
 
15.  
Compliance with Other Agreements. The Employee represents and warrants that the
execution of this Agreement by him/her and his/her performance of his/her
obligations hereunder will not conflict with, result in the breach of any
provision of or the termination of or constitute a default under any Agreement
to which the Employee is a party or by which the Employee is or may be bound.

 
16.  
Waiver of Breach. The waiver by the Employer of a breach of any of the
provisions of this Agreement by the Employee shall not be construed as a waiver
of any subsequent breach by the Employee.  The provisions of this Section 16
shall specifically survive the expiration or earlier termination of this
Agreement.

 
17.  
Binding Effect; Assignment. The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Employer. It is expressly acknowledged that the
provisions of Section 12 relating to noncompetition, nonsolicitation and
noninterference may be enforced by the Employer's successors and assigns. This
Agreement is a personal employment contract and the rights, obligations and
interests of the Employee hereunder may not be sold, assigned, transferred,
pledged or hypothecated.  The provisions of this Section 17 shall specifically
survive the expiration or earlier termination of this Agreement.

 
18.  
Entire Agreement. This Agreement contains the entire agreement and supersedes
all prior agreements and understandings, oral or written, with respect to the
subject matter hereof. This Agreement may be changed only by an agreement in
writing signed by the parties thereto.

 
19.  
Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 
20.  
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of California. Venue for all legal proceedings arising out
of this Agreement shall be located only in the state or federal court with
competent jurisdiction in Los Angeles County, California.  The provisions of
this Section 20 shall specifically survive the expiration or earlier termination
of this Agreement.

 
21.  
Notice. All notices which are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy or similar
electronic transmission method; one working day after it is sent, if sent by
recognized expedited delivery service; and five days after it is sent, if
mailed, first class mail, certified mail, return receipt requested, with postage
prepaid. In each case notice shall be sent to:

 
 
18

--------------------------------------------------------------------------------

 
 
 
If to the Employee:
 
­­­­­­­­­­­Majid Abai
11901 Santa Monica Blvd.
PMB-371
Los Angeles, CA 90025
 
 
If to the Employer:
 
Walter J. Kostiuk,
Chairman of the Board of Directors
1990 Main St., Suite 750
Sarasota, FL 34236
 

 
The provisions of this Section 21 shall specifically survive the expiration or
earlier termination of this Agreement.
 
22.  
Severability.  If any provision of this Agreement is held invalid, unreasonable,
arbitrary or against public policy by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, unreasonable, arbitrary or against
public policy only in part or degree will remain in full force and effect to the
extent not held invalid, unreasonable, arbitrary or against public policy.  The
provisions of this Section 22 shall specifically survive the expiration or
earlier termination of this Agreement.

 
23.  
Survival.  The provisions of this Agreement containing express survival clauses
as well as the provisions of this Agreement which are intended to apply, operate
or have effect after the expiration or termination of the term of this
Agreement, or at a time when the term of this Agreement may have expired or
terminated, shall survive the expiration or termination of the term of this
Agreement for any reason.

 
24.  
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original.

 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


EMPLOYER:


_______________________
MobileBits Holdings Corporation
BY: Walter J. Kostiuk, as Chairman of the Board of Directors




EMPLOYEE:


_______________________
Majid Abai, Individually
 
 
20

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO EMPLOYMENT AGREEMENT WITH
_______________
DATED AS OF [date]


Release


WHEREAS, _______________, (the "Employee") is an employee of MobileBits Holdings
Corporation, (the "Company") and is a party to the Employment Agreement dated
[date] (the "Agreement");


WHEREAS, the Employee's employment has been terminated in accordance with
Section 9[subsection of Section 9] of the Agreement; and


WHEREAS, the Employee is required to sign this Release in order to receive the
payment of any compensation under Section 9 of the Agreement following
termination of employment.


NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Employee agrees
as follows:


1. This Release is effective on the date hereof and will continue in effect as
provided herein.


2. In consideration of the payments to be made and the benefits to be received
by the Employee pursuant to the Agreement, which the Employee acknowledges are
in addition to payment and benefits to which the Employee would be entitled to
but for the Agreement, the Employee, for the Employee and the Employee's
dependents, successors, assigns, heirs, executors and administrators (and the
Employee and their legal representatives of every kind), hereby releases,
dismisses, remises and forever discharges the Company, its predecessors,
parents, subsidiaries, divisions, related or affiliated companies, officers,
directors, stockholders, members, employees, heirs, successors, assigns,
representatives, agents and counsel (collectively the "Released Party") from any
and all arbitrations, claims, including claims for attorney's fees, demands,
damages, suits, proceedings, actions and/or causes of action of any kind and
every description, whether known or unknown, which the Employee now has or may
have had for, upon, or by reason of any cause whatsoever ("claims"), against the
Released Party, including, but not limited to the list below, but specifically
excluding claims relating to indemnity and past due compensation.
 
(a) Any and all claims arising out of or relating to Employee's employment by or
service with the Company and the Employee's termination from the Company.


(b) Any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or handicap, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended, Title VII of the Civil Rights Act of 1964, as
amended, the Americans with Disabilities Act.
 
 
21

--------------------------------------------------------------------------------

 
 
(c) Any and all claims of wrongful or unjust discharge or breach of any contract
or promise, express or implied.
 
3. The Employee understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of the Employee rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Employee ever had or now may have against the Company to the extent provided in
this Release. The Employee further agrees and acknowledges that no
representations, promises or inducements have been made that the Company other
than as appear in the Agreement.


4. The Employee further agrees and acknowledges that:


(a) The Release provided for herein releases claims to and including the date of
this Release;


(b) The Employee has been advised by the Company to consult with legal counsel
prior to executing this Release, has had an opportunity to consult with and to
be advised by legal counsel of the Employee's choice, fully understands the
terms of this Release, and enters into this Release freely, voluntarily and
intending to be found.


(c) The Employee has been given a period of 21 days to review and consider the
terms of this Release, prior to its execution and that the Employee may use as
much of the 21 day period as the Employee desires; and


(d) The Employee may, within 7 days after execution, revoke this Release.
Revocation shall be made by delivering a written notice of revocation to the
Chief Financial Officer at the Company. For such revocation to be effective,
written notice must be actually received by the Chief Financial Officer at the
Company no later than the close of business on the 7th day after the Employee
executes this Release. If the Employee does exercise the Employee's right to
revoke this Release, all of the terms and conditions of the Release shall be of
no force and effect and the Company shall not have any obligation to make
payments or provide benefits to the Employee as set forth in Section 9 of the
Agreement.


5. The Employee agrees that the Employee will never file a lawsuit or other
complaint asserting any claim that is released in this Release.


6. The Employee waives and releases any claim that the Employee has or may have
to reemployment after [date] with the exception of the following:
 
 
22

--------------------------------------------------------------------------------

 
 
(a) Employee does not waive nor release any rights associated with claims that
have already been disclosed to the Company in writing.
(b) Employee does not waive nor release his/her rights associated with Section 7
of the Agreement.


IN WITNESS WHEREOF, the Employee has executed and delivered this Release on the
date set forth below.


EMPLOYEE:


_______________________
_______________________, Individually
Date:___________________


 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT B
OWNERSHIP INTERESTS OF EMPLOYEE
{Please list the name of the entity, the percentage of interest owned as well as
a description of the business}


 

 Entity Name  Percentage  Description  The Abai Group, Inc.  100 %  Provides
highlevel executive and IT strategy services to various size organizations/
 RedSeeb, Inc.  49% (My wife Sheila Abai owns 51%)  Provides internet marketing
services to organizations.

 
 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT C
EMPLOYEE IP








 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT D
DISCLOSURE OF POTENTIAL CONFLICT OF INTEREST
 
Employee has the following interests that are being disclosed in relations to
Section 13 of this Agreement:
 
   ●    Employee has a small portion of ownership in Compass ME, a Pringo
client.
    ●    Employee - on behalf of Pringo - is a board advisor to Who You Know,
LLC., a Pringo client.

 
 


 


 
 26

--------------------------------------------------------------------------------